Exhibit 5 Yaakov Neeman* Tuvia Erlich Meir Linzen Alan Sacks Yaacov Brandt Ehud Sol Janet Levy Pahima Amir Seraya Yael (Neeman) Bar-Shai Yaacov Sharvit Eliot Sacks Baruch Katzman David Zailer Mark Phillips Adam Eytan Orly Gerbi Moshe Hardi Gilad Wekselman Yossi Ashkenazi Gil White Anthony Leibler Eldad Chamam Ilanit Landesman Yogev Limor Hodir OryNacht Maya Racine Netser Esther Sternbach Roni Libster Menachem Neeman KarenL. Elburg Hanan Haviv Liat Shaked-Katz Ruth Dagan Asher Dovev Odelia Offer Sharon Petel Moria Tam-Harshoshanim Guy Katz Daniel Reisner Nurit Dagan Yaniv Dinovitch Nir Raber Harriet Finn Jay K. Kupietzky Alon Ziv Ofir Segev Ran Hai Ronen Reingold Haya Ehrman Tal Dror Schwimmer Shai Kagan Chagai Vered Gilad Majerowicz Yuval Navot Irit Roth Boaz Golan Michal Caspi Shira Margalit -Elbaz Efri Berkovich Yehoshua Gurtler Shachar Porat Amir Peres Yair Geva Nir Dash Itzhak Shragay Eran Lempert Tamara Tapoohi Waldman Hanna Bilavsky Saar Pauker Orit Hipsher Moshe Yaacov Daniel Lipman Lowbeer Carmit Keanan Nimrod Kozlovski Neil Wilkof Moran Yemini Ofer Granot Tal Even-Zahav Haim Machluf Ruth Bergwerk Ron Ben-Menachem Yuval Meidar Aviram Hazak Aya Ben David Ashbel Efrat Ben-Eliezer Sagit Avital-Asaf Rotem Virnik Robert Wiseman Michal Gutelzon Dan Sharot Vladi Borodovsky Yoni Frider Itai Sarfaty Elad Shaul Gal Schwartz Ran Kedem Ra'anan Sagi Na’ama Babish Revital Katz Eran Wagner Orit Strauss Dana Gal-Altbauer Ronen Hausirer Michal Haberfeld Hen Tirosh Racheli Pry-Reichman Gilad Neeman Ifat Pagis-Gelman Ayelet Regavim-Kahanov Ariel Yosefi Asaf Nahum Tal Hamdi Yael ChervinskyEdan Gilad Shay Roi Hayun Coby Solomon Maayan Hammer-Tzeelon Chen Luzzatto Keren Assaf Tseela Yurkevich Limor LernerShechter Adina Shapiro Lev Zigman Noa Landau Bar-Ner Uriel Mozes Tsouriel Picard Tamar Fefer-Solomon Elad Wieder Ilana Berman-Nir Tamar Bachar Nir Gal Adar Ortal Ohad Elkeslassy Efrat Tzur Dana Kashi Nir Miller Dikla Nassi Chen Dekel-Zilber Jennifer Schear Yotam Blaushild Liran Barak Chen Moyal Eyal Shaltieli Alon Lederman Michal Pereg Erez Nahum Tomer Farkash Maor Roth Rosie Mordoch-Ron Keren Horowitz Chen Perek Zara Gold Sahar Regev Omer Yaniv Nadav Yariv Jenia Melkhior Karin Fried Tal Avigdory Yehonatan Ohayon Lital Wolfovitz Mor Atias Reut Alcalay Menachem Danishefsky Michal Weisbert Liraz Cohen Aviv Parienty Rafael Herbst Zvika Friedman Sarit Shainboim Netanel Haim Yael Hauser Itamar Gur Yehuda Hommfor Doron Hindin Amit Laufer Rotem Shay Talia Blazer Nimrod Praver Tomer Marsha Shani Gertzman Nofar Asselman Tal Zohar Noy Levinson Maayan Clara Padlon Einat Steiner Tom Waltner Orly Erlich Oshrit Aviv Sigal Berger Eitan Ella Noa Gruman Hila Dovev Noa Leon Natan Rosenwasser Grigory Danovich Lior Sofer Maya Rozenwax Dana Comber Odelia Efrath Ilan Eliav Erez Levy Chen Biton Eliran Doyev Orr Diskin Roi Lagrisi Daniel Paz Isaac Zarfati Sharon Zfoni Gal Sagi Sharbel Shama Smadar Shunim Erez Abu Amir Cooper Hofit Cahana December 26 , 2013 File No. 601 Union Street, Suite 4616 Seattle, Washington 98101 (206) 395-4152 Ladies and Gentlemen, We have acted as special Israeli counsel to BluePhoenix Solutions Ltd., an Israeli company (the “Company”), in connection with the Registration Statement on Form S-8 (the “Registration Statement”), filed by the Company with the Securities and Exchange Commission on the date hereof.The Registration Statement relates to the registration under the Securities Act of 1933, as amended, of 350,000 ordinary shares of the Company, par value NIS 0.04 per share (the “Ordinary Shares”), authorized for issuance under the BluePhoenix Solutions Ltd. 2007 Award Plan (the "Plan"). In so acting, we have examined such statutes, regulations, corporate records, documents and other instruments, and such certificates or comparable documents of public officials and of officers and representatives of the Company, and have made such inquiries of such officers and representatives, as we have deemed relevant and necessary as a basis for the opinion hereinafter set forth. Asia House, 4 Weizmann St., Tel-Aviv 6423904, Israel, Tel: (972)-3-692-2020, Fax (972)-3-696-6464, e-mail: hfn@hfn.co.ilwww.hfn.co.il In such examination, we have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, conformed or photostatic copies and the authenticity of the originals of such latter documents.As to all questions of fact material to this opinion that have not been independently established, we have relied upon certificates or comparable documents of officers and representatives of the Company.We have considered such questions of Israeli law as we have deemed necessary for the purpose of rendering this opinion.We are members of the Bar of the State of Israel and, in rendering our opinion, we do not pass (expressly or by implication) on the laws of any jurisdiction other than the State of Israel. Our opinion relates only to Israeli laws. Based upon the foregoing, we are of the opinion that the Ordinary Shares authorized for issuance under the Plan have been duly authorized and, when issued and paid for in the manner contemplated by the Plan will be validly issued, fully paid and nonassesable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement. Very truly yours, /s/Herzog, Fox & Neeman
